Citation Nr: 0615805	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-34 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for facial acne 
scars, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.  This appeal comes before the Board of Veterans' 
Appeals from a May 2002 rating decision of the Department of 
Veterans Affairs (VA), Los Angeles, California, regional 
office (RO).  


FINDINGS OF FACT

1.  The February 2006 travel board hearing transcript notes 
that the issue of entitlement to an increased evaluation for 
facial acne scars was being withdrawn at the hearing, as was 
indicated in the prehearing conference.

2.  The veteran is not shown to have chronic disability of 
the right ankle or right knee from injuries incurred in 
service.

3.  The veteran has chronic right hip strain that has been 
medically associated with his motorcycle accident during 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2005).

2.  A chronic right knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  A chronic right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  Chronic strain of the right hip was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of Facial Acne Scars

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2005).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  See 38 C.F.R. § 20.204(b) (2005). Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a) (2005).

The February 2006 travel board hearing transcript notes that 
the issue of entitlement to an increased evaluation for 
facial acne scars was being withdrawn at the hearing, as was 
indicated in the prehearing conference.  As the appeal with 
respect to that issue has been withdrawn, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal concerning issue 1 and it 
is dismissed.

Service Connection Claims

The veteran contends that he has chronic right knee, right 
ankle, and right hip disabilities as a result of a motorcycle 
accident during service in July 1976.  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Right Knee and Right Ankle

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2001 and 
February 2005, as well as by a statement of the case and 
supplemental statements of the case issued during the course 
of the appeal.  The originating agency specifically informed 
the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains the veteran's service medical records, and he was 
provided with a VA examination in January 2002.  The veteran 
has not identified any additional pertinent evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim for 
service connection for right knee and right ankle 
disabilities, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue of entitlement to service 
connection for right ankle and right knee disabilities.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The service medical records show that the veteran was 
involved in a motorcycle accident in July 1976, approximately 
one week prior to his separation from service.  the records 
indicate that he sustained multiple abrasions, including to 
the right knee, as well as a lateral right ankle sprain.  
There was no internal derangement of the right knee, and X-
rays of the ankle and knee were negative.  

The record contains no records of post-service treatment for 
a right ankle or right knee disability.  On VA examination in 
January 2002, the veteran reported a history of motorcycle 
accident in service, with intermittent right knee pain.  On 
examination, he walked with a normal gait.  The right knee 
exhibited a mild clicking sound, but there was no evidence of 
heat, redness, swelling, effusion, drainage, instability, or 
weakness.  Drawer sign and McMurray's test were negative.  
There was pain present at the extent of motion.  Range of 
motion was not limited by pain, fatigue, weakness, lack of 
endurance, or repetitive use.  X-ray demonstrated no 
abnormalities.

Examination of the right ankle showed no evidence of heat, 
redness, swelling, effusion, drainage, abnormal motion, 
instability, or weakness.  Range of motion was not limited by 
pain, fatigue, weakness, lack of endurance, or repetitive 
use.  X-ray demonstrated no abnormalities.  The diagnoses 
were right knee sprain, resolved, and right ankle sprain, 
resolved.

While the evidence shows that the appellant was treated in 
service for right ankle and right knee injuries, no chronic 
disability of either joint was shown in service, and there 
has been no competent evidence submitted which demonstrates 
that he currently has a right ankle or right knee disorder 
that is related to the acute findings in service.  The 
January 2002 VA examination found no current disability 
associated with the inservice ankle and knee injuries.  

The veteran has complained of right knee pain and this was 
noted on the VA examination.  However pain is not analogous 
to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (the claimant was seeking service connection 
for a neck disability and an increased rating for a low back 
disability.  On the issue of service connection, the Court 
held that pain alone without a diagnosed or identifiable 
underlying malady or condition did not constitute a 
disability for which service connection may be granted.  
Subsequently, the Federal Circuit dismissed the issue of 
service connection stating it was precluded from reviewing 
the factual determinations of the Board or the Court.)  In 
the absence of competent evidence that demonstrates the 
appellant has disability, i.e. residuals from the right knee 
and right ankle injuries in service, the Board is unable to 
identify a basis to grant service connection for a right knee 
or right ankle disability.

While the appellant has offered his own arguments to the 
effect that he believes he has residuals of right ankle and 
right knee injuries incurred in service, he has not shown, 
nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Hence, his opinion is 
insufficient to demonstrate that he has residuals of a right 
knee or right ankle injury that are related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Right Hip

In view of the action below on the matter of entitlement to 
service connection for a right hip disability, which is taken 
as a complete grant of the benefit sought, no additional 
notice or development under the VCAA or the Dingess case is 
indicated.  In Dingess, it was indicated that notice to the 
veteran should include information concerning increased 
ratings and effective dates.  The Board is not adjudicating 
those matters herein; the agency of original jurisdiction 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  If the appellant disagrees with the 
RO action he can thereafter appeal those matters.  In this 
case, there is no prejudice as this is a complete grant as to 
the issue on appeal. 

The service medical records do not note any right hip injury 
at the time of the motorcycle accident in July 1976, however, 
as noted above, the right lower extremity was injured in the 
accident.  On the VA examination in January 2002, the veteran 
reported intermittent right hip pain.  The examiner found 
evidence of mild limitation of motion of the right hip.  The 
diagnosis was status post motorcycle accident with residual 
chronic strain, right hip.

Considering this evidence, the Board finds that service 
connection is in order.  There is evidence of injury to the 
right lower extremity during service, with current findings 
of chronic strain of the right hip that has been medically 
associated with the inservice injury.  Although there is no 
specific evidence of right hip injury during service, the 
veteran injured his right side in the accident, and there is 
no medical evidence of record to dispute the conclusion of 
the VA examiner, which the Board finds is reasonable given 
the nature of the veteran's accident.  Thus, service 
connection is granted for chronic strain of the right hip.  


ORDER

The appeal regarding entitlement to an increased rating for 
facial acne scars is dismissed.

Service connection for right knee disability is denied.

Service connection for right ankle disability is denied.

Service connection for chronic strain of the right hip is 
granted.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


